         Case 1:16-cv-00572-RP Document 108-4 Filed 04/06/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JEAN JONES,                                   §
                                              §
               Plaintiff,                     §
                                              §         CASE NUMBER: 1:16-cv-00572-RP
               v.                             §
                                              §
PORTFOLIO RECOVERY                            §         Hon. Robert Pitman
ASSOCIATES, LLC and                           §
WESTERN SURETY COMPANY,                       §
et al.,                                       §
                                              §
                Defendants.                   §


                          DECLARATION OF ROBERT ZIMMER
                       IN SUPPORT OF ATTORNEY FEE PETITION


        I, Robert Zimmer, Esq., being first duly sworn on oath, deposes and states as follows:

        1.     That I am one of the attorneys for the Plaintiff above-named, and that I was one of

the two trial attorneys for the above-captioned case.

        2.     That I have read the operative Complaint filed in this action and entire case file,

and know the contents thereof, and that the same is true of my knowledge.

        3.     That I am admitted to practice within the State Courts of Texas as of November 6,

2015.

        4.     That I am a member of the Bar of the United States District Court for the Western

District of Texas.

        5.     That I graduated cum laude from Whittier School of Law in 2014, where I clerked

during my 3L year for the American Civil Liberties Union (ACLU) of Southern California; that

I was also published in the law review, where I contributed an original, oft-cited ‘handbook’ for



                                            -1-
            Case 1:16-cv-00572-RP Document 108-4 Filed 04/06/20 Page 2 of 4




attorneys navigating the myriad legal challenges facing LGBTQ parents who desire to have

children via surrogacy.1

        6.      That I opened my own law practice in December 2015 based in Austin, Texas,

and that I have accumulated significant experience in FDCPAand consumer protection litigation,

which is the majority of my practice.

        7.      That in 2017-18 my hourly rate in the Western District of Texas was from

$250.00 to $325.00.

        8.      That my current hourly rate of $325.00 for work that I do in federal court is

justified by my experience, the nature and complexity of the cases, and the relative risk involved

in consumer protection cases.

        9.      That the hourly rate I am requesting for this case, $325.00, is justified by my

substantial experience in litigating over two dozen FDCPA cases in federal district court. I have

also litigated over 50 FDCPA cases in Texas state courts. Over 95% of these cases settle and

Defendants in these cases agree to pay my attorney fees, since the vast majority of my clients are

lower-income individuals who cannot afford legal representation.

        10.     That my hourly rate requested for this FDCPA case, $325.00, is further justified

by the result obtained for the client here -- a jury verdict of $61,000.00 for the Plaintiff in

addition to her attorney fees and court costs.

        11.     That I exercised my billing judgment and did not bill for approximate five (5)

additional hours of time spent on this case because such time was unproductive (i.e., dead-end

research); redundant (reviewing arguments made in prior briefings); or otherwise non-billable



   1.   1Robert Zimmer, Jr., The Surrogacy Minefield: Legal Challenges and Opportunities for Prospective
        LGBT Parents and Their Attorneys, 35 WHITTIER L. REV. 311 (2014).


                                              -2-
         Case 1:16-cv-00572-RP Document 108-4 Filed 04/06/20 Page 3 of 4




(i.e., emails about dates, deadlines, and scheduling, and time spent drafting administrative

portions of summary judgment briefs, such as the caption or certificates of compliance).

        12.     That all time billed for conferring with Plaintiff’s other attorneys was purely spent

discussing legal strategy and tactics. I did not bill for any time conferring about administrative

items or non-billable matters or tasks.

        13.     That I originally came into this case solely to write the briefs for Plaintiff’s

motion for summary judgment and for Plaintiff’s response opposing Defendant’s motion for

summary judgment. Later, I agreed to serve as Austin trial co-counsel after settlement

discussions between the parties were unfruitful prior to trial.

        14.     That I did not duplicate the work of any other attorneys on this case. Plaintiff’s

original counsel, Michael Wood and Celetha Chatman, are based in Chicago, Illinois. I am

based in Austin, Texas, where Plaintiff’s litigation was filed, and I have experience and

familiarity with judges, jury pools, and opposing counsel in Austin, Texas. Accordingly, Mr.

Wood and Ms. Chatman asked me to pair up as trial counsel with another Austin-based

consumer protection attorney, Amy Clark, based on our combined years of experience and

familiarity with Defendant’s attorneys. Ms. Clark and I in turn divided our efforts during trial,

e.g., she did the opening arguments and examined Plaintiff’s witness, while I examined

Defendant’s witness and delivered Plaintiff’s closing arguments.

        15.     That attached time and work records are true and correct copies of my time and

billing records in this matter.

        Pursuant to 28 U.S.C. § 1746(2), I, Robert Zimmer, hereby declare under penalty of

perjury that the foregoing is true and correct.

                                                                     [signature block on next page]



                                              -3-
Case 1:16-cv-00572-RP Document 108-4 Filed 04/06/20 Page 4 of 4




Executed in Austin, Texas, U.S.A.                     Dated: April 7, 2020


                                                         /s/ Robert Zimmer
                                                             Robert Zimmer

                                                      Robert Zimmer, Esq.
                                                    Zimmer & Associates
                                          1108 Lavaca Street, Suite 110-187
                                                        Austin, TX 78701
                                                Phone / Fax: 512.434.0306
                                                zimmerlawTX@gmail.com




                                    -4-
